          Case 2:18-cv-01708-JFC Document 98 Filed 03/04/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LABORERS' COMBINED FUNDS OF             ) CIVIL ACTION NO. 18-1708
WESTERN PENNSYLVANIA, et al.,           )
                                        ) JUDGE JOY FLOWERS CONTI
              Plaintiff,                )
     v.                                 )
                                        )
ADAM J. LESSESKI,                       )
                                        )
              Defendant.                )
                                        )
                                        )
CONCRETE CORING COMPANY,                )
INC. and LARRY E. TREADWAY,             )
                                        )
              Crossclaim Plaintiffs,    )
     v.                                 )
                                        )
ADAM J. LESSESKI,                       )
                                        )
              Crossclaim Defendant.     )
                                        )

                                       ORDER

       AND NOW, this 4th day of March 2021, for the reasons set forth in the
accompanying findings of fact and conclusions of law, the motion for enforcement of
settlement (ECF No. 76) is GRANTED, the motion to compel (ECF No. 65) is DENIED
AS MOOT, the motion for stay (ECF No. 70) is DENIED AS MOOT, and the motion for
sanctions (ECF No. 83) is DENIED; and
       IT IS FURTHER ORDERED that Larry E.Treadway and Concrete Coring
Company and Adam J. Lesseski shall forthwith execute the second amended recission
agreement.
                                       IT IS SO ORDERED.

                                       /s/ JOY FLOWERS CONTI
                                       Joy Flowers Conti
                                       Senior United States District Court Judge
